Opinion per Heydeneeldt, J,
I concur with Judge Murray. I am satisfied that the question of the purchase of the property is not one we can consider. If the illegality of the purchase is admitted, the result would be, that the property does not belong to the city. The question then is, has she the right to alter and improve, for municipal purposes, a building which she does not own. The power seems to be clear, both express and implied. She is in possession, not as a tort feasor, but by color of title, and even if the title be void, no reason exists why the building should not be fitted for her use and occupation. To do this, she had power to contract for work and labor, and having so contracted, I see no reason why she should not pay. I do not pretend here to say that the purchase of the property was good or bad, because I am not called on, in this case, to decide it. I only assume the hypothesis, that the purchase is void, to show that, even then, the city must pay for labor which she had contracted to be performed.